REASONS FOR ALLOWANCE
1.	Claims 1, 3, 4, 7, 9, 10, 13 – 15, 17 – 20 and 22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been amended to incorporate the allowable subject matter of claim 5.
Claim 7 has been amended to incorporate the allowable subject matter of claim 11.
Claim 13 has been amended to incorporate the allowable subject matter of claim 16.
Claim 18 has been amended to incorporate the allowable subject matter of claim 21.
According to a prior art search on the invention, Skov et al. (US Patent No. 9,848,415) disclose an invention including synchronizing means adapted to synchronize with a cell of a cellular communication system based on a synchronization signal and to obtain a cell identification of the cell; receiving means adapted to receive a symbol only on one or more subcarriers and subframes which carry at least one symbol of a physical broadcast channel; first obtaining means adapted to obtain a common demodulation reference symbol based on the cell identification and the received symbol; demodulating means adapted to demodulate a signal received on the physical broadcast channel based on the common demodulation reference symbol; user equipment means adapted to provide a user equipment functionality of the communication system (abstract).  However, Skov et al. do not disclose the claimed features as recited in claims 1, 7, 13 and 18 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1, 3, 4, 7, 9, 10, 13 – 15, 17 – 20 and 22.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473